In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1872V
                                        (not to be published)


    KELVIN HERNANDEZ GONZALEZ,
                                                                Chief Special Master Corcoran
                         Petitioner,
    v.                                                          Filed: August 18, 2022


    SECRETARY OF HEALTH AND                                     Special Processing Unit (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs; Travel
                                                                Costs
                         Respondent.


Roberto E. Ruiz-Comas, RC Legal & Litigation Services PSC, San Juan, PR, for
Petitioner.

Traci R. Patton, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

        On December 6, 2018, Kelvin Hernandez Gonazlez filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq. 2 (the “Vaccine Act”). Petitioner alleges that he suffered Guillain Barré
syndrome resulting from adverse effects of an influenza vaccine received on November
18, 2015. (Petition at 1). On May 24, 2022, a decision was issued awarding compensation
to Petitioner based on the Respondent’s proffer. (ECF No. 70).


1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Petitioner has now filed a motion for attorney’s fees and costs, dated June 21,
2022 (ECF No. 77), requesting an award of $138,776.32 (representing $121,069.00 in
fees and $17,707.32 in costs). In addition, and in accordance with General Order No. 9,
Petitioner filed a signed statement indicating that he incurred out-of-pocket expenses in
the amount of $289.83. (ECF No. 74). Respondent reacted to the motion on June 24,
2022, indicating that he is satisfied that the statutory requirements for an award of
attorney’s fees and costs are met in this case, but deferring resolution of the amount to
be awarded at the Court’s discretion. (ECF No. 78). On June 24, 2022, Petitioner filed a
reply reiterating his fees request. (ECF No. 80).

        I have reviewed the billing records submitted with Petitioner’s requests and find a
reduction in the amount of fees and costs to be awarded appropriate, for the reasons
listed below.

                                       ANALYSIS

        The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Counsel must submit fee requests that include contemporaneous and specific
billing records indicating the service performed, the number of hours expended on the
service, and the name of the person performing the service. See Savin v. Sec’y of Health
& Human Servs., 85 Fed. Cl. 313, 316-18 (2008). Counsel should not include in their fee
requests hours that are “excessive, redundant, or otherwise unnecessary.” Saxton v.
Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v.
Eckerhart, 461 U.S. 424, 434 (1983)). It is “well within the special master’s discretion to
reduce the hours to a number that, in [her] experience and judgment, [is] reasonable for
the work done.” Id. at 1522. Furthermore, the special master may reduce a fee request
sua sponte, apart from objections raised by respondent and without providing a petitioner
notice and opportunity to respond. See Sabella v. Sec’y of Health & Human Servs., 86
Fed. Cl. 201, 209 (2009). A special master need not engage in a line-by-line analysis of
petitioner’s fee application when reducing fees. Broekelschen v. Sec’y of Health & Human
Servs., 102 Fed. Cl. 719, 729 (2011).

       The petitioner “bears the burden of establishing the hours expended, the rates
charged, and the expenses incurred.” Wasson v. Sec’y of Health & Human Servs., 24 Cl.
Ct. 482, 484 (1991). The Petitioner “should present adequate proof [of the attorney’s fees
and costs sought] at the time of the submission.” Wasson, 24 Cl. Ct. at 484 n.1.
Petitioner’s counsel “should make a good faith effort to exclude from a fee request hours
that are excessive, redundant, or otherwise unnecessary, just as a lawyer in private
                                            2
practice ethically is obligated to exclude such hours from his fee submission.” Hensley,
461 U.S. at 434.

                                         ATTORNEY FEES

       Petitioner requests compensation for attorney Roberto Ruiz-Comas at the
following rates: $300 per hour for 2017; $350 for 2018; $360 for 2019; $370 for 2020;
$380 for 2021; and $400 for 2022. (ECF No. 77-1). These rates are reasonable and
consistent with what has previously been awarded for work performed by Mr. Ruiz-
Comas, and will therefore be awarded herein.

                                        ATTORNEY COSTS

       Petitioner requests $17,707.32 in overall costs. (ECF No. 77-1 at 22). This amount
is comprised of obtaining medical records, expert costs, and mileage costs. I have
reviewed the requested costs and find the majority of them to be reasonable, with a few
exceptions where costs have not been substantiated with any supporting documentation.
These costs include all mileage and tolls to Arecibo, Puerto Rico, for a total amount of
$418.60. 3 (Id). Amounts regarding these charges have been grouped together as one
cost entry for each occurrence. As the number of miles travel, the cost per mile, calculated
and supporting documentation for toll charges cannot be substantiated, those costs will
not be awarded.

                                           CONCLUSION

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Accordingly, I hereby GRANT IN PART Petitioner’s Motion for attorney’s fees and
costs. Accordingly, Petitioner is awarded the total amount of $138,647.55 4 as
follows:




3This amount consists of four charges at $44.65 each and four charges at $60.00 each for a total of
$418.60.

4 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all

charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs., 924
F.2d 1029 (Fed. Cir.1991).

                                                    3
            •   A lump sum of $138,357.72, representing reimbursement for
                attorneys’ fees and costs, in the form of a check payable jointly to
                Petitioner and Petitioner’s counsel, INTOVACC, LLC; and

            •   A lump sum of $289.83, representing reimbursement for Petitioner’s
                costs, in the form of a check payable to Petitioner.

In the absence of a timely-filed motion for review (see Appendix B to the Rules of the
Court), the Clerk shall enter judgment in accordance with this Decision. 5

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




5 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                 4